ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Honeywell Technology Solutions, Inc.         )      ASBCA No. 59731
                                             )
Under Contract No. M67004-13-D-0020          )

APPEARANCES FOR THE APPELLANT:                      Frederic M. Levy, Esq.
                                                    John W. Sorrenti, Esq.
                                                     Covington & Burling LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Robert J. Drone, Esq.
                                                     Associate Counsel
                                                     United States Marine Corps
                                                      Logistics Command
                                                     Albany, GA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 19 May 2015


                                                 ~4£
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59731, Appeal of Honeywell
Technology Solutions, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals